EXHIBIT 10.10
AMENDED AND RESTATED UNITED BANKSHARES, INC.
MANAGEMENT STOCK BONUS PLAN
          THIS AMENDED AND RESTATED MANAGEMENT STOCK BONUS PLAN, dated this
                     day of                                         , 2008, by
UNITED BANKSHARES, INC., a West Virginia corporation (“UBI”), for the purpose of
encouraging those employees to whom stock is reserved hereunder to continue in
the employ of UBI and to continue to make substantial contributions to the
success of UBI in the future.
          WHEREAS, this Plan was originally adopted April 10, 1989 and it is
hereby amended and restated                                         , 2008,
provided, however, that all provisions applicable to compliance under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall
be effective as of January 1, 2005, with such amendment and restatement intended
to bring the terms of the Plan into compliance with the requirements of
Section 409A of the Code, said Section 409A having been enacted pursuant to the
American Jobs Creation Act of 2004 and revised pursuant to the Pension
Protection Act of 2006, and notwithstanding any other provisions of this amended
and restated Plan, this amendment applies only to amounts that would not
otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount to
be paid in 2006 that would not otherwise be payable in such year, (ii) an amount
to be paid in 2007 that would not otherwise be payable in such year, or (iii) an
amount to be paid in 2008 that would not otherwise be payable in such year.
          1. DEFINITIONS.
               (a) “Board” shall mean the Board of Directors of UBI.
               (b) “Bonus Shares” shall mean the shares of common stock of UBI
reserved pursuant to Section 2 hereof and distributed to a Participant pursuant
to Section 3 hereof.
               (c) “Executive Committee” shall mean the Executive Committee of
the Board as appointed from time to time by the Board. No member of the
Executive Committee. shall be eligible for selection as an employee for whom
Bonus Shares may be reserved pursuant to this Plan at any time while he or she
is serving on the Executive Committee.
               (d) “Participant” shall mean an employee of UBI or a Subsidiary
for whom Bonus Shares have been reserved pursuant to this Plan, or his or her
designated beneficiary, surviving spouse or personal representative.
               (e) “Plan” shall mean the United Bankshares, Inc., Management
Stock Bonus Plan, dated April 10, 1989, as amended and restated
                                        , 2008.
               (f) “Subsidiary” or “Subsidiaries” shall mean a corporation or
corporations of which UBI owns, directly or indirectly, shares having a majority
of the voting power for the election of directors.

 



--------------------------------------------------------------------------------



 



               (g) “Disability” or “Disabled” — a Participant shall be
considered disabled if the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months,
or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or has lasted or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Corporation or an Affiliate.
In addition, notwithstanding any of the foregoing, the terms “Disability” and
“Disabled” shall be interpreted under this Plan in a manner consistent with the
requirements of Code Section 409A.
               (h) “Specified Employee” means, in the case of any Participant
meeting the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied
in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the 12 month period ending on any Specified
Employee Identification Date, which shall be December 31 of each calendar year,
(or otherwise meeting the requirements applicable to qualification as a
‘Specified Employee’ under Code Section 409A and the regulations and guidance
issued thereunder,) that such Participant shall, for purposes of this Plan,
thereafter be a Specified Employee under this Plan for the period of time
consisting of the entire 12-month period beginning on the Specified Employee
Effective Date, and said Specified Employee Effective Date shall be the first
day of the fourth month following the Specified Employee Identification Date.
               (i) “Separation from Service” means the severance of
Participant’s employment with the UBI or Affiliate for any reason. A Participant
separates from service with the UBI or affiliate if he or she dies, retires,
separates from service because of the Participant’s Disability, or otherwise has
a termination of employment with the UBI or Affiliate. However, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the
Participant’s right to reemployment with UBI or Affiliate is provided either by
statute or by contract. If the period of leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period. In addition,
notwithstanding any of the foregoing, the term “Separation from Service” shall
be interpreted under this Plan in a manner consistent with the requirements of
Code Section 409A including, but not limited to (i) an examination of the
relevant facts and circumstances, as set forth in Code Section 409A and the
regulations and guidance thereunder, in the case of any performance of services
or availability to perform services after a purported termination or Separation
from Service, (ii) in any instance in which such Participant is participating or
has at any time participated in any other plan which is, under the aggregation
rules of Code Section 409A and the regulations and guidance issued thereunder,
aggregated with this Plan and with respect to which amounts deferred hereunder
and under such other plan or plans are treated as deferred under a single plan,
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans,”) then in such instance Participant shall only be considered
to meet the

 



--------------------------------------------------------------------------------



 



requirements of a Separation from Service hereunder if such Participant meets
(a) the requirements of a Separation from Service under all such Aggregated
Plans and (b) the requirements of a Separation from Service under this Plan
which would otherwise apply (iii) in any instance in which a Participant is an
employee and an independent contractor of the Company or any Affiliate or both
the Participant must have a Separation from Service in all such capacities to
meet the requirements of a Separation from Service hereunder, although,
notwithstanding the foregoing, if a Participant provides services both as an
employee and a member of the Board of Directors of UBI or any Affiliate or both
or any combination thereof, the services provided as a director are not taken
into account in determining whether the Participant has had a Separation from
Service as an employee under this Plan, provided that no plan in which such
Participant participates or has participated in his capacity as a director is an
Aggregated Plan and (iv) a determination of whether a Separation from Service
has occurred shall be made in accordance with Treasury Regulations
Section 1.409A-1(h)(4) or any similar or successor law, regulation of guidance
of like import, in the event of an asset purchase transaction as described
therein.
          2. BONUS SHARE RESERVE. There shall be established a Bonus Share
Reserve to which shall be credited up to 500 shares of the common stock of UBI
per employee selected by the Executive Committee to participate herein, per year
of participation. The initial reserve of 500 shares per Participant shall be
made in any event not later than December 31 of the year in which an employee is
selected to participate hereunder and an additional 500 shares of common stock
of UBI shall be reserved hereunder in each of the four (4) years following the
employee’s initial year of participation, not later than December 31 of each
such year.
          In the event that the shares of common stock of UBI should, as a
result of a stock split or stock dividend or combinations of shares or any other
change, or exchange for other securities, by reclassification, reorganization,
merger, consolidation, recapitalization or otherwise, be increased or decreased
or changed into or exchanged for a different number or kind of shares of stock
or other securities of UBI or of another corporation, the shares in the Bonus
Share Reserve shall be appropriately adjusted to reflect such action. If any
such adjustments shall result in a fractional share, such fraction shall be
disregarded.
          Upon the distribution of shares hereunder pursuant to Section 3
hereof, this Reserve shall be reduced by the number of shares so distributed.
All Bonus Shares reserved in accordance with this Plan shall be fully paid and
non-assessable and free from preemptive rights.
          3. PARTICIPANTS — DISTRIBUTIONS OF BONUS SHARES. The Executive
Committee, in its sole discretion, shall select employees for participation
hereunder. In selecting employees the Executive Committee shall consider their
position with UBI or a Subsidiary, their responsibility, the value and potential
value of their services to UBI and such other factors as the Executive Committee
deems pertinent.
          Subject to the restriction, forfeiture and distribution provisions of
Section 4 hereunder, and provided that the Participant has not, prior to a
distribution date hereunder had a Separation from Service or become Disabled,
distributions of common stock reserved hereunder shall be made to a Participant,
subject to the provisions of Section 4(e) below, no earlier than January 1 and
no later than December 31 of the fifth calendar year of participation hereunder,
counting the first year of participation as a calendar year of participation
even if the Participant became a Participant after January 1 of that year, and
participation hereunder shall thereupon cease for such Participant. By way of
example, the reserve and distribution of Bonus Shares shall correspond to the
following schedule:

 



--------------------------------------------------------------------------------



 



                  Year of Year of Reserve   No. Shares   Distribution 1989   500
  1993 1990   500   1993 1991   500   1993 1992   500   1993 1993   500   1993

          4. RESTRICTIONS AND FORFEITURE.
               (a) The term “Restricted Period” with respect to restricted Bonus
Shares (after which restrictions shall lapse) shall mean a period commencing on
the date of participation and ending on the fifth (5th) December 31st
thereafter.
               (b) The restrictions to which restricted Bonus Shares shall be
subject shall be as follows:
                    (i) Except as otherwise provided in Section 4(b)(iii) below
respecting Separation from Service (other than by death or after Disability)
within two years after a Change in Control, a Participant must not have a
Separation from Service other than by death or after Disability prior to the
date of distribution of Bonus Shares. Should a Participant have a Separation
from Service by being discharged by UBI or a Subsidiary, with or without cause,
other than after Disability or by death, or should a Participant have a
Separation from Service by voluntarily .separating from the service of UBI or a
Subsidiary prior to distribution of his or her Bonus Shares, all except as
otherwise provided in Section 4(b)(iii) below respecting a Separation from
Service (other than by death or after Disability) within two years after a
Change in Control, the same shall be forfeited and the Participant shall have no
rights whatsoever hereunder.
                    (ii) If a Participant dies or is Disabled prior to
Separation from Service other than by death, and prior to the time distribution
of Bonus Shares is made to him or her hereunder, then no further Bonus Shares
shall be reserved to his or her credit hereunder; provided, however, that Bonus
Shares reserved to the credit of the Participant through the date of Disability
or death shall be distributed to such Participant or his or her beneficiary, as
the case may be, free of restrictions on the date of death or Disability,
whichever is earlier, provided that in accordance with Code Section 409A and to
the extent permitted by regulations and guidance issued thereunder, a payment
shall be treated as having been made on a date specified in this Plan if it is
made on a later date within the Participant’s same taxable year as the
designated date, or, if later, if made no later than the fifteenth day of the
third month after such designated date, provided that, in any event, the
Participant is not permitted, directly or indirectly, to designate the taxable
year of any payment.
                    (iii) Notwithstanding anything contained herein to the
contrary, in the event of a Change of Control as defined below, then in the
event of a Separation from Service of Participant within two years after such
Change in Control, other than by death or after Disability, but prior to the
date of distribution of any Bonus Shares to such Participant under this Plan, no
additional shares shall be reserved to the credit of such Participant under this
Plan after such Separation from Service within two years after such Change in
Control, but all shares reserved to his of her credit under this Plan prior to
such Separation from Service within two years after such Change in Control shall
be

 



--------------------------------------------------------------------------------



 



paid, subject to the provisions of Section 4(e), to such Participant on the date
of such Separation from Service (provided such Separation from Service is within
two years after a Change in Control,) and Participant shall not thereafter
participate hereunder. For the purpose of this Agreement, a “Change of Control”
shall mean with respect to (i) UBI or any affiliate for whom Executive is
performing services at the time of the Change in Control Event; (ii) UBI or such
affiliate that is liable for the payment to Executive hereunder,) as the case
may be, (or all corporations liable for the payment if more than one corporation
is liable) but only if either the payment under this Agreement is attributable
to the performance of service by Executive for UBI or for any such Affiliate, as
the case may be, that is liable for the payment to the Executive hereunder, or
there is a bona fide business purpose for UBI or for such Affiliate, as the case
may be, that is liable for the payment to Executive hereunder, to be liable for
such payment and, in either case, no significant purpose of making UBI or such
Affiliate, as the case may be, that is liable for the payment to Executive
hereunder, liable for such payment is the avoidance of Federal Income tax; or
(iii) a corporation that is a majority shareholder of a corporation identified
in paragraph (i) or (ii) of this section, or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in paragraph (i) or
(ii) of this section, a Change in Ownership or Effective Control of the
corporation, as defined in Section 409A of the Code, and the regulations or
guidance issued by the Internal Revenue Service thereunder, meeting the
requirements of such Change in Ownership of the corporation or Change in
Effective Control of the corporation as a “Change in Control Event” thereunder.
               (c) Upon distribution of Bonus Shares to a Participant or
beneficiary, such shares shall become the sole property of the Participant or
beneficiary receiving the distribution, free of restriction and without any
legend on the certificate or certificates representing said shares.
               (d) Forfeited Bonus Shares shall be distributed, on the same date
such Bonus Shares would have been paid to the Participant who forfeited such
Bonus Share hereunder under Section 3 if Participant had not had a Separation
from Service or otherwise forfeited such Bonus Shares, and instead would have
been entitled to receive such Bonus Shares under Section 3, on the date or dates
of distribution provided under Section 3, to employees of UBI or its
Subsidiaries as selected by the Executive Committee. This Plan has been created
and shall be maintained for the exclusive benefit of employees of UBI and its
Subsidiaries as selected by the Executive Committee and in no event shall UBI or
its Subsidiaries have any right, claim or beneficial or reversionary interest in
the Bonus Shares.
               (e) Six Month Delay for Payment After Separation from Service of
Any Specified Employee. Notwithstanding the provisions of Sections 3 or 4 or any
other provision of this Plan, if any payment is to be made under Section 3 or 4
(or under any other provision of this Plan) upon or based upon the Separation
from Service other than by death of any Participant who is a Specified Employee
on the date of the Participant’s Separation from Service, and such payment is to
be made to such Participant upon or within six months after such Participant’s
date of Separation from Service, other than by death, then such payment shall
instead be made on the date which is six months after such Separation from
Service of such Participant (other than by death.)
          5. FINALITY OF DETERMINATIONS. The Executive Committee shall
administer this Plan and construe its provisions. Any determination by the
Executive Committee in

 



--------------------------------------------------------------------------------



 



carrying out, administering or construing this Plan shall be final and binding
for all purposes and upon all interested persons and their heirs, successors,
and personal representatives.
          6. LIMITATIONS. Until distributed under the terms hereof, Bonus Shares
may not be assigned, transferred, sold, exchanged, pledged, hypothecated or
otherwise disposed of by a Participant. Shares which are the subject of such
attempted disposition shall be withdrawn from the Bonus Reserve and the
Participant shall forfeit all rights to such shares.
          Neither the action of UBI in establishing this Plan, nor any action
taken by it or by the Executive Committee under the Plan, nor any provision of
the Plan, shall be construed as giving to any employee the right to be retained
in the employ of UBI or any Subsidiary.
          7. DESIGNATION OF BENEFICIARY, ETC. Each Participant shall name and
have the right at any time, and from time to time, to change the beneficiary or
beneficiaries of his or her benefits provided for herein, which designation or
change thereof shall be made on the form annexed to this Plan as Exhibit “A”. A
beneficiary designation filed with UBI and bearing the latest date of execution
shall be conclusive upon all persons as the designation of the beneficiary or
beneficiaries named therein. If more than one beneficiary has been designated
without specifying the shares to each, distribution shall be made to such of the
designated beneficiaries as shall be living in equal shares.
          If no beneficiary has been named by said Participant, or if the
designated beneficiary has predeceased the Participant, UBI shall distribute the
Bonus Shares to the surviving spouse of the Participant. If there is no
surviving spouse, UBI shall distribute the Bonus Shares to the personal
representative of the estate of the Participant.
          In case of any distribution to a minor or other legally incompetent
person, the Executive Committee may direct that the same be made for the benefit
of such minor or other incompetent person in such of the following ways as the
Executive Committee shall determine: (1) directly to such minor or other
incompetent person; (2) to the legal representative of such minor or other
incompetent person; (3) to some near relative of such minor or other incompetent
person to be used for the latter’s benefit; or (4) by UBI’s using the same
directly for the support, maintenance or education of such minor or other
incompetent person. UBI shall not be required to see to the application by any
party of any distributions made pursuant to this subparagraph.
          8. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN IN WHOLE OR IN
PART. The Board may amend, suspend or terminate the Plan in whole or in part at
any time, provided that any such amendment, suspension or termination shall not
adversely affect rights or obligations with respect to the reserve of Bonus
Shares theretofore made; and provided further, that no amendment to the Plan by
the Board shall render any member of the Executive Committee eligible to
participate hereunder at any time while he or she is serving on the Executive
Committee. Amendments shall be in writing and signed by UBI. In addition,
notwithstanding the foregoing, and all subject to Section 4(e), (i) no such
amendment shall be effective if it would, if effective, cause this Plan to
violate Code Section 409A and the regulations and guidance thereunder or cause
any amount of compensation or payment hereunder to be subject to a penalty tax
under Code Section 409A and the regulations and guidance issued thereunder,
which amount of compensation or payment would not have been subject to a penalty
tax under Code Section 409A and the regulations and guidance thereunder in the
absence of such amendment and (ii) the provisions of this Section 8 respecting

 



--------------------------------------------------------------------------------



 



amendment of this Plan are irrevocable. In addition, notwithstanding any of the
foregoing, upon termination, no payments shall be accelerated except in the
event that the requirements of Section 4(e), and the requirements for a
permissible acceleration under regulations and guidance issued from time to time
by the Internal Revenue Service under Code Section 409A, are met, including but
not limited to the following:
               (a) termination and liquidation of the Plan by UBI provided that

  (1)   The termination and liquidation does not occur proximate to a downturn
in the financial health of UBI or Affiliate;     (2)   UBI and any Affiliate of
UBI terminates and liquidates all agreements, methods, programs and other
arrangements sponsored by UBI or any Affiliate that would be aggregated with any
terminated and liquidated agreements, methods, programs and other arrangements
under Treasury Regulation Section §1.409A-1(c) or any similar or successor law,
regulation or Internal Revenue Service guidance of like import, if the same
service provider had deferrals of compensation under all of the agreements,
methods, programs and other arrangements that are terminated and liquidated;    
(3)   No payments in liquidation of the Plan are made within 12 months of the
date UBI or Affiliate takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate had not occurred;     (4)  
All payments are made within 24 months of the date UBI or Affiliate takes all
necessary action to irrevocably terminate and liquidate the Plan; and     (5)  
Neither UBI nor any Affiliate adopts a new plan that would be aggregated with
any terminated and liquidated plan under Treasury Regulation Section
§1.409A-1(c) or any similar or successor law, regulation or Internal Revenue
Service guidance of like import, if the same Participant participated in both
plans, at any time within three years following the date UBI or Affiliate takes
all necessary action to irrevocably terminate and liquidate the Plan; or

               (b) termination and liquidation of the Plan in accordance with
the following:

  (i)   the termination and liquidation is within 12 months of a corporate
dissolution taxed under Code section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts deferred under the
plan are included in the participants’ gross incomes in the latest of the

 



--------------------------------------------------------------------------------



 



      following years (or, if earlier, the taxable year in which the amount is
actually or constructively received)—

  (1)   The calendar year in which the plan termination and liquidation occurs;
    (2)   The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (3)   The first calendar year in which
the payment is administratively practicable.

          9. EXPENSES OF ADMINISTRATION. All costs and expenses incurred in the
operation and administration of this Plan shall be borne by UBI.
          10. STATEMENT OF ACCOUNTS. UBI shall prepare and render an operating
statement as of December 31 each year which shall reflect all transactions
within the Plan, and shall prepare and render a statement for each Participant
as of December 31 each year which shall reflect such Participant’s Bonus Shares
reserved as of the next preceding December 31, Bonus Shares reserved during the
current year and the total Bonus Shares reserved as of the current December 31.
          11. REGISTRATION OF BONUS SHARES. In case UBI shall deter-mine at any
time to register any of its securities under the Securities Act of 1933 (or
similar statute then in effect), UBI at its own expense will include among the
securities which it then registers all Bonus Shares or other stock or securities
issued in respect thereof or in exchange or replacement therefor.
          12. BINDING EFFECT. This Plan shall be binding upon and inure to the
benefit of any successor of UBI and any such successor shall be deemed
substituted for UBI under the terms of this Plan. As used in this Plan the term
“successor” shall include any person, firm, corporation, or any other business
entity which at any time, whether by merger, purchase, or otherwise, acquires
all or substantially all of the stock, assets or business of UBI.
          13. GOVERNING LAW. This Plan shall be construed in accordance with and
governed by the laws of the State of West Virginia.
          14. COUNTERPARTS. This Plan may be executed in one or more
counterparts, which taken together shall constitute an original.
          IN WITNESS WHEREOF, UBI has caused this Amended and Restated Plan to
be executed in its corporate name by its corporate officer thereunto duly
authorized.

 



--------------------------------------------------------------------------------



 



            UNITED BANKSHARES, INC.
      By                   Its        

Attest:
                                                            

 